DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
Response to Amendment
The objection to claim 18 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 10/14/2021.
Claims 1, 6-7, 15-16, 18, and 20 are amended due to Applicant's amendment dated 10/14/2021.  Claims 1-21 are pending.
The rejection of claims 1, 2, 3, 9-10, 12, and 14 under 35 U.S.C. 102 as being anticipated by US 2004/0077247 A1 (“Schmidt”) is overcome due to the Applicant’s amendment dated 10/14/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 1-3, 5, 8-10, 12, 14, and 20-21 under 35 U.S.C. 102 as being anticipated by US 5,382,400 (“Pike”) is overcome due to the Applicant’s amendment dated 10/14/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 19 under 35 U.S.C. 102 as being unpatentable by US 5,382,400 (“Pike”) is overcome due to the Applicant’s amendment dated 10/14/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 19 under 35 U.S.C. 102 as being unpatentable by US 2004/0077247 A1 (“Schmidt”) in view of US 2016/0167334 A1 (“Arora”) is overcome due to the Applicant’s amendment dated 10/14/2021. The rejection is withdrawn
The rejection of claim 4 under 35 U.S.C. 102 as being unpatentable by Pike in view of US 2004/0097155 A1 (“Olson”) is overcome due to the Applicant’s amendment dated 10/14/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 6-7 and 15-16 under 35 U.S.C. 102 as being unpatentable by Pike in view of Arora is overcome due to the Applicant’s amendment dated 10/14/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 11 under 35 U.S.C. 102 as being unpatentable by Pike in view of US 2010/0105273 A1 (“Motomura”) is overcome due to the Applicant’s amendment dated 10/14/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 13 and 17 under 35 U.S.C. 102 as being unpatentable by Pike in view of Arora and US 2003/0171728 A1 (“Heyn”) is overcome due to the Applicant’s amendment dated 10/14/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
Response to Arguments
Applicant’s arguments on pages 7-12 of the reply dated 10/14/2021 with respect to the rejection of claims 1-21 as set forth in the previous Office Action have been considered but are moot in view of the new grounds of rejection as set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-10, 12, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raley US 4,761,322 (“Raley”).
Regarding claims 1 and 20, Raley teaches a laminated fibrous web comprising a first fibrous layer and a second fibrous layer bonded to the first fibrous layer, wherein the second fibrous layer has a lower density than the first fibrous layer (abstract). Raley teaches it is preferred that the first fibrous 
Raley teaches the laminated fibrous web in Fig. 2, shown below, wherein the first fibrous layer 2 comprises has a series of bonds 4 in a thermally produced pattern thereon, extending from the outer surface 3 of such layer into the interior of the layer but stopping short of the interface 8 (col. 8, lines 44-50). The second fibrous layer 5 likewise has a pattern of bonds 7 extending from its outer surface 6 and into the interior thereof through the entire thickness of the second fibrous layer to the interface between the first and second fibrous layers, thereby effectively bonding the fibrous layers of the second fibrous layer together and concurrently bond the second fibrous layer to the first fibrous layer at the interface (col. 8, lines 50-61). The bonds 4 and 7 of the first and second layers 2 and 5 are thermal bonds (col. 8, lines 64-66).

    PNG
    media_image1.png
    206
    583
    media_image1.png
    Greyscale

Raley teaches an apparatus for forming the laminated fibrous web comprising a first pattern-bonding roll for forming a first fibrous layer (col. 6, lines 43-53) and a second pattern roll for forming the second fibrous layer and bonding the first and second fibrous layers together (col. 6, line 54-col. 7, lines 1-2). 
Raley teaches the pattern-bonding area of the second pattern roll is lower than the pattern-bonding of the first pattern roll (col. 7, lines 3-5). Thus the bond area of the first fibrous layer is larger than the bond area of the second fibrous layer.
As the first fibrous layer has a larger bond area than the second fibrous layer, the average distance between bond sites of the first fibrous layer would inherently be smaller than the average distance between bond sites of the second fibrous layer. This is further supported by Fig. 2 above, which shows a smaller distance between adjacent bond sites 4 of the first fibrous layer than the distance between adjacent bond sites 7 of the second fibrous layer.
Raley teaches the laminated fibrous web has a large degree of compressibility or “cushiness” from the low density, lofty, upper fibrous web (second fibrous layer) (col. 10, lines 40-42). The examiner takes the position that this reads on the second fibrous layer having high loft.
Raley teaches an embodiment wherein both the first and second fibrous layer may comprise bicomponent fibers having a lower melting point outer portion and a higher melting point inner core portion (col. 9, lines 29-35). As the fibers are bicomponent and thermal bonding is applied to the laminated fibrous web, some level of crimping would be present in the second fibrous layer.
The second fibrous layer reads on the claimed first DHL nonwoven layer and the first fibrous layer reads on the claimed scrim.
Regarding claim 2, Raley teaches the laminated fibrous web of claim 1, as described above. Raley teaches the length of the filaments produced by the forming means for the spun fibers may be adjusted as necessary and/or desirable in a given end use to enhance the velvet-like texture of the upper fibrous web (second fibrous layer) (col. 10, lines 43-46). This would encompass staple fibers, continuous fibers, or a combination thereof. Raley additionally teaches relatively short, discontinuous filaments may be employed (col. 10, lines 46-47), which includes staple fibers.
Regarding claims 3 and 14
Regarding claim 9, Raley teaches the laminated fibrous web of claim 1, as described above. As the claims require round or non-round cross-section which would cover all possible cross-section configurations in the art, the Examiner submits that the limitation is met.
Regarding claim 10, Raley teaches the laminated fibrous web of claim 1, as described above. As evidenced by pgs. 17 and 35 of Celanese Acetate, Complete Textile Glossary, 2001, bicomponent fibers (composite fibers) are fibers in a sheath-core or side-by-side relation. As the fibers of the laminated fibrous web of Raley are bicomponent fibers, they are inherently in a sheath-core or side-by-side configuration.
Regarding claim 12, Raley teaches the laminated fibrous web of claim 1, as described above. Raley teaches a specific example of bicomponent fiber that comprises a lower melting point polyester and a higher melting point polyester (col. 9, lines 35-36).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 8, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Raley US 4,761,322 (“Raley”).
Regarding claim 6
Regarding claim 8, Raley teaches the laminated fibrous web of claim 1, as described above. Raley teaches the second fibrous layer may have a density of from about 0.01-0.10 gm/cc (10-100 kg/m3) and a basis weight of from about 6.84-68.4 gm/m2 (col. 8, lines 35-40). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Regarding claim 17, Raley teaches the laminated fibrous web of claim 1, as described above. Raley teaches one or both of the first and second fibrous layer may comprise bicomponent fibers (col. 9, lines 29-35). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select only one of the first and second fibrous layers to comprise bicomponent fibers, because it would have been a choice from a finite number of identified, predictable solutions of a laminated fibrous web of Raley and possessing the benefits taught by Raley.  One of ordinary skill in the art would have been motivated to produce additional laminated fibrous webs comprising bicomponent fibers having the benefits taught by Raley in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the second fibrous layer as the only layer to comprise bicomponent fibers, because it would have been choosing one of two layers, which would have been a choice from a finite number of identified, predictable solutions of laminated fibrous web of Raley and possessing the benefits taught by Raley.  One of ordinary skill in the art would have been motivated to produce additional laminated fibrous webs comprising bicomponent fibers having the benefits taught by Raley in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
As the first fibrous layer does not contain bicomponent fibers, the first fibrous layer is devoid of crimped fibers. 
Regarding claim 18, Raley teaches the laminated fibrous web of claim 1, as described above. Raley teaches the first fibrous layer may have a density of 0.02-0.20 gm/cc (20-200 kg/m3) and a basis weight of 6.84-68.4 gm/m2 (col. 8, lines 31-35). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Raley teaches the ratio of the density of the first fibrous layer to the density of the second fibrous layer is 1:1 to 20:1 (col. 8, lines 40-43).
Raley teaches wherein the ratio of the pattern-bonding area of the second pattern roll to the pattern-bonding area of the first pattern roll is 1:1 to 1:10 (col. 12, lines 19-22), wherein the first pattern-bonding roll is used for forming a first fibrous layer (col. 6, lines 43-53) and the second pattern roll is used for forming the second fibrous layer (col. 6, line 54-col. 7, lines 1-2). Thus the bond area ratio between the first fibrous layer and the second fibrous layer is 1:1 to 10:1. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Raley US 4,761,322 (“Raley”) as applied to claim 1 above, and further in view of Olson et al. US 2004/0097155 A1 (“Olson”).
Regarding claim 4, Raley teaches the laminated fibrous web of claim 1, as described above. Raley is silent to the bicomponent fibers comprising an average free crimp percentage from about 50% to about 300%. 
Olson teaches fibrous non-woven webs comprising crimped staple fibers dispersed within the web improve loft and uniformity (¶ [0009] and [0059]). Olson teaches crimped fibers vary in the 
10.	Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the bicomponent fibers of the laminated fibrous web so that they contained a percent crimp greater than 50 percent, based on the teaching of Olson.  The motivation for doing so would have been to obtain a laminated fibrous web having improved loft an uniformity, and wherein the bicomponent fibers have minimized processing difficulties on processing rollers, as taught by Olson.
As taught above, the percent crimp of Olson can be shown in the following formula wherein L0 is the uncrimped length of the fiber and Lc is the crimped length of the fiber:
                        
                            
                                
                                    (
                                    p
                                    e
                                    r
                                    c
                                    e
                                    n
                                    t
                                     
                                    c
                                    r
                                    i
                                    m
                                    p
                                    )
                                
                                
                                    O
                                    l
                                    s
                                    o
                                    n
                                
                            
                            =
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            0
                                        
                                    
                                    -
                                    
                                        
                                            L
                                        
                                        
                                            C
                                        
                                    
                                
                                
                                    
                                        
                                            L
                                        
                                        
                                            C
                                        
                                    
                                
                            
                            ×
                            100
                        
                     (%)
In the instant specifications ¶ [0041], the average free crimp percentage can be shown in the following formula:
                
                    
                        
                            (
                            a
                            v
                            e
                            r
                            a
                            g
                            e
                             
                            f
                            r
                            e
                            e
                             
                            c
                            r
                            i
                            m
                            p
                             
                            p
                            e
                            r
                            c
                            e
                            n
                            t
                            a
                            g
                            e
                            )
                        
                        
                            I
                            n
                            s
                            t
                            a
                            n
                            t
                             
                            s
                            p
                            e
                            c
                        
                    
                    =
                    
                        
                            
                                
                                    L
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    L
                                
                                
                                    C
                                
                            
                        
                    
                    ×
                    100
                     
                    (
                    %
                    )
                
            
wherein the free crimp length of the fibers is equated to the uncrimped length of the fibers (fibers being fully extended) and the gauge length is equated to the crimped length of the fiber.
Relating the two equations above, the percent crimp as taught by Olson differs by 100 units from the average free crimp percentage recited in the instant specifications:
                
                    
                        
                            (
                            a
                            v
                            e
                            r
                            a
                            g
                            e
                             
                            f
                            r
                            e
                            e
                             
                            c
                            r
                            i
                            m
                            p
                             
                            p
                            e
                            r
                            c
                            e
                            n
                            t
                            a
                            g
                            e
                            )
                        
                        
                            I
                            n
                            s
                            t
                            a
                            n
                            t
                             
                            s
                            p
                            e
                            c
                        
                    
                    =
                    
                        
                            (
                            p
                            e
                            r
                            c
                            e
                            n
                            t
                             
                            c
                            r
                            i
                            m
                            p
                            )
                        
                        
                            O
                            l
                            s
                            o
                            n
                        
                    
                    +
                    100
                
            
Thus, the multicomponent polymeric filaments of Raley in view of Olson have an average free crimp percentage of greater than 150 percent.

Claims 7 and 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over Raley US 4,761,322 (“Raley”) as applied to claims 1 and 6 above, and further in view of Ellis et al. US 4,188,436 (“Ellis”).
Regarding claim 7, Raley teaches the laminated fibrous web of claim 6, as described above. Raley is silent with respect to the average distance between the bonds of the second fibrous layer. However, Raley does teach the laminated fibrous web may be used as a liner for garments (col. 12, lines 16-17). 
Ellis teaches a nonwoven fabric comprising at least two layers of fibers bonded in a pattern of discrete fused area (col. 1, lines 35-42). Ellis teaches the maximum distance between bonded areas is 0.75 mm to 10 mm and that the bonded areas are arranged so that a projection of the bonded areas within this distance onto a line perpendicular to the predominating direction of fiber orientation is continuous (col. 1, lines 42-51).
Ellis teaches a bonded nonwoven fabric according having the specified bonding pattern provides good resistance to abrasion without deleteriously affecting other properties desired for use of the fabric in apparel (col. 3, lines 51-58).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a bonding pattern for the first and second fibrous webs of Raley so that both the first and second fibrous layers comprise bonded areas wherein the distance between bonded areas is 0.75 mm to 10 mm and the bonded areas are arranged so that a projection of the bonded areas within this distance onto a line perpendicular to the predominating direction of fiber orientation is continuous, based on the teaching of Ellis.  The motivation for doing so 
As some level of crimping would be present in the second fibrous layer, the Examiner submits that one or more crimped portions would be located between adjacent bond sites in the second fibrous layer.
Regarding claims 15-16, Raley teaches the laminated fibrous web of claim 1, as described above. Raley teaches in Examples 1-4, the first fibrous layer has bond areas in the range of 22-25%. Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use bond areas in the range of 22-25% for the first fibrous layer, because one of ordinary skill in the art would reasonably have expected the elements of the bond area and the first fibrous layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Raley is silent with respect to the average distance between the bonds of the first and second fibrous layer. However, Raley does teach the laminated fibrous web may be used as a liner for garments (col. 12, lines 16-17). 
Ellis teaches a nonwoven fabric comprising at least two layers of fibers bonded in a pattern of discrete fused area (col. 1, lines 35-42). Ellis teaches the maximum distance between bonded areas is 0.75 mm to 10 mm and that the bonded areas are arranged so that a projection of the bonded areas within this distance onto a line perpendicular to the predominating direction of fiber orientation is continuous (col. 1, lines 42-51).
Ellis teaches a bonded nonwoven fabric according having the specified bonding pattern provides good resistance to abrasion without deleteriously affecting other properties desired for use of the fabric in apparel (col. 3, lines 51-58).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a bonding pattern for the first and second fibrous webs of Raley so that both the first and second fibrous layers comprise bonded areas wherein the distance between bonded areas is 0.75 mm to 10 mm and the bonded areas are arranged so that a projection of the bonded areas within this distance onto a line perpendicular to the predominating direction of fiber orientation is continuous, based on the teaching of Ellis.  The motivation for doing so would have been to provide good resistance to abrasion without deleteriously affecting other properties, as taught by Ellis.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose a distance of 1 mm between bond areas for the first fibrous layer and a distance of 9 mm between bond areas for the second fibrous layer, because it would have been choosing a specific distance between the bond areas for each layer, which would have been a choice from a finite number of identified, predictable solutions of a laminated fibrous web of Raley in view of Ellis and possessing the benefits taught by Raley and Ellis.  One of ordinary skill in the art would have been motivated to produce additional layers comprising distances between bond areas having the benefits taught by Ellis in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Accordingly, the average distance between adjacent bond sites of the second fibrous layer is 3 times greater than the average distance between adjacent bond sites of the first fibrous layer.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Raley US 4,761,322 (“Raley”)  as applied to claim 10 above, and further in view of Motomura et al. US 2010/0105273 A1 (“Motomura”).
Regarding claim 11, Raley teaches the laminated fibrous web of claim 10, as described above. As described above, the bicomponent fibers of the laminated fibrous web of Raley are in a sheath-core or side-by-side configuration. Raley is silent with respect to bicomponent fibers specifically being a sheath-core, wherein the core component defines at least a portion of an outer surface of the filament. However, Raley does teach it is preferred that the first and second fibrous layer comprise thermoplastic fibers such as those selected from the group consisting of polypropylene, among others (col. 9, lines 40-45). Additionally, Raley teaches the laminated fibrous web may be employed in absorbent articles such as disposable diapers and sanitary napkins (col. 7, lines 46-48).
Motomura teaches a mixed fiber spunbonded non-woven fabric and a non-woven fabric comprising a crimped fiber that is laminated on at least one face of the mixed fiber spunbonded non-woven fabric (abstract). Motomura teaches the non-woven fabric laminate can be suitably used for a sanitary material and more specifically, an absorbent article such as a disposable diaper and menstrual sanitary product (abstract). 
Motomura teaches the non-woven fabric comprising crimped fiber, wherein the crimp of the crimped fiber is imparted by producing a composite fiber comprising at least two kinds of polymers, for instance, a thermoplastic elastomer and a thermoplastic resin (¶ [0055]). Motomura teaches it is preferable that the crimped fiber is an eccentric core-in-sheath crimped fiber in which the first component comprises a propylene copolymer (polyolefin) and the second component comprises a propylene based polymer (polyolefin) (¶ [0057]). Additionally, Motomura teaches particular propylene first and second components of the eccentric core-in-sheath crimped fiber to provide excellent bulkiness and flexibility in the nonwoven fabric (¶ [0060]-[0061] and [0064]-[0065]).
Motomura teaches that it is preferable that the core of the propylene based polymer forming a core section is positioned more distantly from a core of composite fiber since a crimp easily occurs, and 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular bicomponent fiber in order to carry out an embodiment of Raley. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the eccentric core-in-sheath crimped fiber of Motomura in which the first component comprises a particular propylene copolymer and the second component comprises a particular propylene based polymer. The motivation for doing so would have been to provide excellent bulkiness and flexibility to the laminate fibrous web, as taught by Motomura.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention for the eccentric core-in-sheath configuration of the bicomponent filaments, as taught by Raley in view of Motomura, to specifically have a configuration wherein the core component partially comes to the surface of the eccentric core-in-sheath composite fiber, as taught by Motomura. The motivation being that crimp of the bicomponent filament easily occurs when in this configuration.
	
Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Raley US 4,761,322 (“Raley”) as applied to claim 1 above, and further in view of Sommer et al. EP 3246443 B1 (“Sommer”).
Regarding claim 13, Raley teaches the laminated fibrous web of claim 1, as described above. Raley teaches the layers may be formed by any suitable procedure, including meltblowing, among others (col. 8, lines 11-14). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the first fibrous layer by meltblowing, because it would have been choosing a suitable procedure, which would have been a choice from a finite number of identified, predictable solutions of a first fibrous layer in the laminated fibrous web of Raley  
Raley fails to teach an additional second fibrous layer. However, Raley does teach the laminated fibrous web may be employed in absorbent articles such as disposable diapers and sanitary napkins (col. 7, lines 46-48).
Sommer teaches a nonwoven fabric comprising at least one high loft layer having crimped multicomponent fibers and a hygiene product comprising such nonwoven fabric (¶ [0001]). Sommer teaches the multicomponent fibers contain two different polymers that can be in a side-by-side arrangement (¶ [0007]), wherein the crimped fibers may be helically crimped (¶ [0010]). Sommer teaches a laminate comprising at least one high loft spunbond layer (SH) (¶ [0015]), wherein the high loft layer comprises the crimped multicomponent fibers (¶ [0010]), and at least one meltblown layer (M) (¶ [0016]). Sommer teaches the meltblown layer contributes to improved barrier property (¶ [0020]). Sommer teaches a particular laminate embodiment comprising the layers of SHMSH, wherein this arrangement is useful for products where a high level of masking is desired (¶ [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the laminated fibrous web of Raley to have an additional second fibrous layer, as taught by Sommer, wherein the arrangement of the laminated fibrous web comprises a first fibrous layer sandwiched by two second fibrous layers. The motivation being that this arrangement would provide a high level of masking.
As discussed above, Raley teaches the ratio of the density of the first fibrous layer to the density of the second fibrous layer is 1:1 to 20:1 (col. 8, lines 40-43).

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raley US 4,761,322 (“Raley”) as applied to claim 1 above, and further in view of  US 5,382,400 (“Pike”).
Regarding claim 19, Raley teaches the laminated fibrous web of claim 1, as described above. Raley fails to teach a particular bicomponent fiber or a method of forming the bicomponent fibers. However, Raley does teach it is preferred that the first and second fibrous layer comprise thermoplastic fibers such as those selected from the group consisting of polypropylene, polyethylene among others (col. 9, lines 40-45), and that the respective layers may be formed by any suitable procedure (col. 9, lines 11-12). Additionally, Raley teaches the laminated fibrous web may be employed in absorbent articles such as disposable diapers and sanitary napkins (col. 7, lines 46-48). Raley further teaches the laminated fibrous web has a large degree of compressibility or “cushiness” from the low density, lofty, upper fibrous web (second fibrous layer) (col. 10, lines 40-42).
In the analogous art of personal care articles and garment materials (col. 5, lines 63-65), Pike teaches a process for making nonwoven polymeric fabrics wherein continuous meltspun polymeric filaments are crimped before the continuous multicomponent filaments are formed into a nonwoven fabric web, which results in a fabric that is substantially stable and uniform (col. 3, lines 13-17). Specifically, the fabric includes continuous multicomponent polymeric filaments comprising first and second polymeric components (col. 6, lines 3-5), wherein the first and second components of the filaments are preferably arranged in a side-by-side arrangement or in an eccentric sheath/core arrangement (col. 4, lines 29-33).
Pike teaches the method for forming the multicomponent polymeric filaments includes melting polymer components A and B and extruding the components by their respective extruders and through a spinneret, wherein the temperature of the molten polymers are preferably 400˚F to 450˚F when polypropylene and polyethylene are used as components A and B (col. 8, lines 37-45). After the filaments are extruded below the spinneret, a stream of air from the quench blow at least partially 
Pike teaches preferably polymer component A comprises polypropylene or random copolymer of polypropylene and ethylene and polymer component B preferably comprises polyethylene or random copolymer of propylene and ethylene (col. 6, lines 42-46).
Pike teaches the method described above allows for the ability to vary the levels of crimp in the filaments (col. 8, line 67-col. 9, lines 1-2). Pike teaches the ability to control the degree of crimp of the filaments is particularly  advantageous feature because it allows one to change the resulting density, pore size distribution and drape of the fabric (col. 9, lines 4-8).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular bicomponent fiber and method of making the bicomponent fiber in order to carry out an embodiment of Raley. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the multicomponent polymeric filaments of Pike wherein comprising polypropylene and polyethylene components, wherein the multicomponent polymeric filaments are crimped before being formed into a nonwoven fabric. The motivation for doing so would have been to obtain a fabric that is substantially stable and uniform and allow for the ability to change the resulting density, pore size distribution and drape of the fabric, as taught by Pike.
Pike teaches fibers produced by the above method develop latent helical crimp (col. 8, lines 46-49), thus reading on the limitation of claim 5.
Raley in view of Pike teaches the claimed invention above but fails to teach a percent elongation ratio in a machine direction at 5 N/5cm between layer A and layer B comprises from about 1.5:1 to about 20:1, a percent width reduction in a cross-direction at 0.1 N/mm between the first high loft facing layer and the backing comprises from about 1.25:1 to about 5:1, or both. It is reasonable to presume 
For example, Raley teaches the laminated fibrous web in Fig. 2, wherein the first fibrous layer 2 comprises has a series of bonds 4 in a thermally produced pattern thereon, extending from the outer surface 3 of such layer into the interior of the layer but stopping short of the interface 8 (col. 8, lines 44-50). The second fibrous layer 5 likewise has a pattern of bonds 7 extending from its outer surface 6 and into the interior thereof through the entire thickness of the second fibrous layer to the interface between the first and second fibrous layers, thereby effectively bonding the fibrous layers of the second fibrous layer together and concurrently bond the second fibrous layer to the first fibrous layer at the interface (col. 8, lines 50-61). The bonds 4 and 7 of the first and second layers 2 and 5 are thermal bonds (col. 8, lines 64-66).
Additionally, the bicomponent fibers of Raley in view of Pike are highly crimped filaments (Pike, col. 3, lines 6-8), wherein the first and second components of the filaments are preferably arranged in a side-by-side arrangement or in an eccentric sheath/core arrangement (col. 4, lines 29-33). The bicomponent fibers comprise a first component including polypropylene and a second component includes polyethylene (Pike, col. 4, lines 20-23). In the method of forming the bicomponent fibers of Raley in view of Pike, polymer components A and B are melted and extruded by their respective extruders and through a spinneret, wherein the temperature of the molten polymers are preferably 400˚F to 450˚F when polypropylene and polyethylene are used as components A and B (Pike, col. 8, lines 37-45). After the filaments are extruded below the spinneret, a stream of air from the quench blow at least partially quenches the filaments at a temperature of about 45˚F to about 90˚F (7˚C to 32˚C) (Pike, col. 8, lines 46-53). Pike further teaches the layers typically have densities of 0.018 (18 kg/m3) to 0.15 g/cc (150 kg/m3
The burden is upon the Applicant to prove otherwise. See MPEP 2112.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Raley US 4,761,322 (“Raley”) as applied to claim 1 above, and further in view of US 2015/0342789 A1 (“Caputi”).
Regarding claim 21, Raley teaches the laminated fibrous web of claim 1, as described above. Raley is silent as to the particular thickness of the second fibrous layer.
Caputi teaches a layered absorbent element for use in disposable absorbent articles, which comprises a top layer and a bottom layer (abstract). Caputi teaches the thickness of the top layer in the absorbent element is between 0.25 mm and 5 mm (¶ [0061]). Caputi teaches top layers having a very low thickness, below 0.25 mm, are not preferred because the top layer may be too thin to be effective (¶ [0061]). Alternatively, a very high thickness, above 5 mm, is also not preferred because it adds unnecessary bulk to the absorbent article (¶ [0061]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a thickness for the second fibrous layer between 0.25 mm and 5 mm, based on the teaching of Caputi.  The motivation for doing so would have been to provide a layer that is not too thin to be effective but not too thick to add unnecessary bulk, as taught by Caputi.
A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786